Citation Nr: 9925081	
Decision Date: 08/09/99    Archive Date: 09/08/99

DOCKET NO.  97-32 502	)	DATE
	)
	)             

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for neck and back problems.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran had active service from December 1982 to 
September 1993.  

This appeal arises from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied a claim for service 
connection for back and neck problems.  That rating decision 
also established service connection for asthma and assigned a 
10 percent rating.  Subsequent RO decisions continued denial 
of service connection for back and neck problems.  The 
veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution of the claim. 

In October 1997 the veteran wrote the RO explaining why a 30 
percent rating should be granted for his asthma.  In May 
1998, the RO assigned a 30 percent rating for asthma 
effective from the initial effective date.  At a hearing 
later that month, after a pre-hearing discussion, the hearing 
officer indicated that the issue of an increased rating for 
asthma was no longer on appeal.  The Board will therefore 
consider the appeal satisfied and the issue withdrawn. 


FINDINGS OF FACT

1.  The veteran is entitled to the presumption of soundness 
at entry into active service.

2.  X-rays showed cervical, thoracic, and lumbar spine 
conditions during active service.

3.  Current spine conditions are related to active service.




CONCLUSION OF LAW

Neck and back problems were incurred in active service.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's service 
connection claims are well grounded.  The veteran has 
submitted medical evidence tending to relate present neck and 
back conditions to symptoms experienced during active 
service, thus providing a plausible basis for the claim.  
However, the establishment of a plausible claim does not 
dispose of the issue.  The Board must review the claim on its 
merits and account for the evidence that it finds to be 
persuasive and unpersuasive and provide reasoned analysis for 
rejecting evidence submitted by or on behalf of the claimant.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See Alemany v. Brown, 9 Vet. App. 518 (1996), 
citing Gilbert, at 54.  The Board finds that all relevant 
evidence for equitable disposition of this claim has been 
obtained to the extent possible and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  See 38 U.S.C.A. § 5107(a) (West 1991).

I.  Factual Background

The veteran's DD Form 214 indicates that he served as an 
infantry officer and that he earned various decorations 
including the Parachutist Badge and the Air Assault Badge.

In September 1996, the veteran submitted an application for 
service connection for back problems, shoulder problems, 
asthma, and other conditions. 

In September 1996, the RO received service medical records 
and some private clinical reports.  The service medical 
records reflect complaints of right shoulder pain in 1986 
followed by right shoulder arthroscopic surgery in 1986.  The 
service medical reports do not mention neck or back pain.  
The private clinical reports are dated from 1994 to 1996 and 
are from Main Street Chiropractic Clinic.  These reports 
indicate that the veteran was seen in February 1994 and 
completed a treatment questionnaire at that time.  He noted 
that he had neck pain and low back pain and he reported that 
the condition began during high school football in 1976.  He 
reported previous chiropractic treatment in Watertown, New 
York in 1987 and 1988, in Anchorage, Alaska from 1988 to 1990 
and in Fairbanks, Alaska from 1990 to 1992.  The reports note 
neck, shoulder, and low back pain at various times from 1994 
to 1996.

The National Personnel Records Center furnished the veteran's 
service medical records in March 1997 and again in June 1997.  
These records include an October 1982 commissioning 
examination report, which is negative for any relevant 
abnormality.  No report of medical history accompanies the 
examination report.  An August 1993 separation examination 
report notes prior rotator cuff repair and a right shoulder 
surgical scar.  No report of medical history accompanies that 
examination report.  A September 1993 medical statement and 
duty status report notes that the veteran injured his right 
shoulder in January 1986 while setting up a physical training 
course; however, it does not mention any neck or back 
trouble.

In October 1996, the RO received a letter dated in October 
1996 from Michael Mahan, D.C.  Dr. Mahan felt that there was 
little doubt that the veteran's in-service injuries resulted 
in chronic neck, back, and shoulder pain.  Dr. Mahan also 
noted that current symptoms of altered joint dysfunction and 
painful ranges of motion were consistent with the veteran's 
history as he described. 

In October 1996, the RO also received reports from Richard 
Taylor, Jr., M.D.  Dr. Taylor had reported in February 1996 
that the veteran's orthopedic troubles were limited to his 
bilateral shoulder pains.  No neck or back problems were 
mentioned.  

A VA spine examination report dated in October 1996 reflects 
that the veteran complained of low back pain and neck pain 
that reportedly began in the mid 1980's.  The veteran did not 
report any specific trauma but did recall that he began 
seeing a chiropractor in 1986.  The examiner found full back 
strength and sensation.  Limitation of motion of the lumbar 
spine was noted to be about 10 percent.  The relevant 
impression was mechanical low back pain.  X-rays were to be 
taken; however, there is no X-ray report associated with the 
claims file.  

In June 1997, the veteran reported that he first received 
private chiropractic treatment for his neck and back during 
active service.  He submitted treatment reports and a letter 
from Tomm Maxon, D.C., of Nature Trail Chiropractic in 
Calcium, New York.  Dr. Maxon reported in June 1997 that the 
veteran had been treated there from May 1985 to January 1987 
for a cervical condition accompanied by headache and 
interscapular pain.  He provided low volt sine wave muscle 
stimulation and spinal manipulation.  

In June 1997, the veteran also reported private treatment by 
a Dr. Allen from 1988 to 1992, while stationed in Alaska.  He 
submitted treatment reports dated from 1988 to 1992 
purportedly from Dr. Allen indicating frequent and regular 
treatment during that time for cervical and lumbar spine 
problems.  The veteran also reported other private treatment 
by Drs. McLeod and Kolaric and stated that he would attempt 
to supply those records. 

In July 1997, Dr. Kolaric reported that he first saw the 
veteran in January 1988 and continued to see him regularly 
until 1997.  During that time, the veteran complained of 
neck, shoulder, low and mid-back pain.  Diagnoses included 
cervical vertebral subluxation complex, lumbar vertebral 
subluxation complex, and grade one lumbar spondylolisthesis.  
Dr. Kolaric opined, "Based on this patient's history, it is 
my opinion that his problems in his neck, back, and shoulders 
were either caused by or aggravated by the rigor of his 
military services."

A July 1997 VA spine examination report notes that the 
veteran injured his shoulder in 1986 and underwent corrective 
surgery.  The examiner noted that the veteran complained of 
neck and back pain and reported that he first injured his 
neck in high school but also felt that neck pain and 
stiffness increased while in Korea in 1983.  He reported 
private chiropractic treatment in the 1980's.  The veteran 
also reported that chronic back pain began in 1986 but he did 
not relate this to any specific trauma.  He reported that he 
did not have radicular symptoms or bowel or bladder 
dysfunction.  The examiner noted that VA X-rays taken in 
October 1996 showed evidence of L4 spondylosis and L4-5 
spondylolisthesis, grade I; mild anterior wedging of the L1 
vertebral body; and, mild degenerative changes diffusely 
throughout the lumbar region.  Cervical X-rays showed loss of 
cervical lordosis and evidence of bony spur formation.  The 
impressions were chronic neck pain with associated 
degenerative changes radiographically but no neurological 
symptoms; and, chronic low back pain with radicular symptoms, 
no neurologic findings but positive radiographic findings 
consistent with degenerative joint disease and 
spondylolisthesis.  

In August 1997, Dr. McLeod reported that he treated the 
veteran for neck/back problems from September 1989 to 
February 1990. 

In September 1997, Dr. Allen reported that he treated the 
veteran from 1990 to 1992 for neck, cervicothoracic, and 
lumbar pain.  Dr. Allen noted that the veteran served in the 
combat arms, which required extremely strenuous physical 
training.  Dr. Allen noted that after treating the veteran 
over the years and watching his exacerbation, remissions and 
what types of care the veteran responded to, he concluded 
that military service greatly increased and exacerbated any 
pre-existing condition.  Dr. Allen also opined that the 
veteran's military service alone could have caused the spinal 
conditions.  Dr. Allen felt that the veteran's active service 
resulted in permanent and significant injuries to the soft 
tissue ligaments, muscles, tendons, spine, and paravertebral 
structures, including the extremities.  

In October 1997, the veteran reported that he never required 
back treatment prior to active service.  

In May 1998, the veteran testified before an RO hearing 
officer that he once hurt his neck in the 10th grade.  He 
reported that he did not see a doctor for that injury and he 
recalled that he never had any further problems with it 
during the remaining two years of high school or four years 
of college.  He recalled that he did not have any neck or 
back problem at the time of his entry examination.  He 
recalled that during active service with his infantry 
platoon, he often carried rucksacks weighing 100 pounds.  He 
testified that he first recalled neck and back soreness while 
in Korea.  On a subsequent assignment in Alaska, he often 
went to the field and carried backpacks averaging just less 
than 120 pounds.  He testified that he first saw a 
chiropractor while at Fort Drum.  

At the May 1998 RO hearing, the veteran submitted written 
statements from two service comrades who reported witnessing 
the problems that the veteran had with his back.  One 
commissioned officer reported that during active service in 
Korea in 1983, the veteran began to have back pain.  The 
other comrade reported that in 1985, the veteran often 
complained of neck and back pain and that the veteran 
preferred seeing a chiropractor rather than going to sick 
call.

In June 1998, Dr. Carver reported that he began treating the 
veteran two months after separation from active service.  Dr. 
Carver reported that the veteran did not sustain any back or 
neck injury since leaving active service.  Dr. Carver noted 
the veteran's reported 10th grade neck injury but stated, 
"Most of his back ailments began in the military service.  He 
can recount numerous instances where he experienced back pain 
during military related exercises, but due to his leadership 
role, and the military's expectations thereof, he felt 
compelled to endure it without seeking medical assistance."  

In August 1998, Dr. Kolaric reported that he reviewed X-rays 
dated in January 1988.  They showed abnormal rotation 
deviations in the cervical, thoracic, and lumbar spine.  
There was also a disc distortion in the lower cervical spine 
and the upper thoracic spine.  There was Grade I or less 
spondylolisthesis at L4.  

In October 1998, the RO received an X-ray report of films 
taken in April 1997 at Belue Chiropractic Clinic.  The report 
notes right lateral lumbar curvature, subluxation and 
misalignment of L5, misalignment of the sacrum, grade I 
spondylolisthesis of L4, and spondylosis of L3, 4, and 5.
II.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must show it resulted from disease or injury 
incurred in or aggravated by active service.  See 38 U.S.C.A. 
§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  See 38 U.S.C.A. §§ 1111, 1137; 
38 C.F.R. § 3.304(b) (1998).  

The veteran's entrance physical examination does not note any 
relevant preexisting conditions.  Therefore, a presumption 
arises that he was in sound condition when accepted for 
active service.  Only by clear and unmistakable evidence of 
pre-existing disability can this presumption be rebutted.  
The veteran reported that he hurt his neck in the 10th grade 
but he also testified that he had no other trouble since that 
time for the six years prior to joining the Army.  He 
testified that he never had any back problems prior to active 
service.  Because there is no clear and unmistakable evidence 
of pre-existing disability in the instant case, the veteran 
is entitled to the presumption of soundness at entry into 
active service.  

The veteran has supplied evidence of private treatment for 
back and neck pain during and after active service.  These 
records of complaints of back and neck pain and X-ray 
evidence of degenerative changes of the spine are in conflict 
with the separation examination report that indicates that no 
such disability existed at the time of separation.  Hence, 
the Board must weigh the conflicting evidence.  

According to the veteran's separation examination report, 
there were no neck or back problems at the time of separation 
from active service; however, there is no report of medical 
history to accompany that examination report nor is there any 
indication that any X-rays were taken at the time of 
separation.  Therefore, there might be some question as to 
the factual underpinnings of the separation examination 
report.  A private medical report notes the existence of X-
rays taken during active service in 1988 documenting 
cervical, thoracic, and lumbar spine conditions.  Other 
private medical reports document numerous instances of 
treatment during active service for neck and back pain.  More 
recent VA medical evidence indicates that the veteran 
currently suffers from spinal conditions (including 
degenerative joint disease and spondylolisthesis) in the same 
areas as those noted by the private X-rays taken in 1988.  
Private health practitioners who treated the veteran during 
active service and/or soon after active service are now quite 
convinced that the rigors of active service played an active 
part in causing the current spinal conditions.  Finally, the 
veteran has indicated that he did have neck and back pain, 
which began during active service and has continued to the 
present time.  He supplied testimony, corroborated by 
eyewitness accounts, of neck and back pain complaints during 
active service.  In evaluating all the evidence that argues 
in favor of the claim, Board finds no basis on which to 
question its credibility.  Furthermore, the X-rays taken in 
1988 represent a clearer picture of the condition of the 
spine than the separation examination report.  The Board 
finds that this argues persuasively for service connection, 
notwithstanding the separation examination report.  Together 
with Dr. Kolaric's favorable opinion, based on personal 
observation and treatment from 1988 to 1998, this evidence 
argues compellingly for service connection.  Therefore, the 
claim for service connection for neck and back problems must 
be granted.  


ORDER

The claim for service connection for neck and back problems 
is granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals

 

